10/03/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                       Assigned on Briefs July 1, 2022

                              IN RE JOSHUA M. ET AL.

                  Appeal from the Juvenile Court for Cocke County
                  No. TPR-06272      Brad Lewis Davidson, Judge


                             No. E2021-01527-COA-R3-PT


Grandparents filed a petition in juvenile court seeking to terminate a mother’s parental
rights. When the mother failed to file an answer to the petition, the grandparents filed a
motion for default judgment. After hearing arguments on the motion and receiving
evidence on the termination petition, the court granted the motion for default judgment and
entered an order terminating the mother’s parental rights based on the grounds of (1)
abandonment by failure to support, (2) persistence of conditions, and (3) failure to manifest
an ability and willingness to assume custody and financial responsibility of the children.
The court also determined termination of the mother’s parental rights was in the children’s
best interest. We affirm the abandonment by failure to support ground but reverse the other
two grounds. Concluding that the juvenile court failed to make sufficient findings of fact
and conclusions of law regarding its best interest analysis, we vacate the court’s decision
that termination of the mother’s parental rights was in the best interest of the children and
remand for further findings.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed in
            Part, Reversed in Part, Vacated in Part, and Remanded

ANDY D. BENNETT, J., delivered the opinion of the Court, in which JOHN W. MCCLARTY
and KENNY W. ARMSTRONG, JJ., joined.

Lyndon Keith King, Jr., Sevierville, Tennessee, for the appellant, Cheryl M.

John Christian Stadler, III, Knoxville, Tennessee, for the appellees, Gregory F. and Shirley
F.
                                                  OPINION

                              FACTUAL AND PROCEDURAL BACKGROUND

        This case involves the termination of Cheryl M.’s (“Mother”) paternal rights to her
children, Joshua M. and Hunter M., born in 2014 and 2018, respectively. On May 21,
2021, the children’s grandparents, Shirley F. and Gregory F. (collectively, “Petitioners”)
filed a petition to terminate Mother’s parental rights and for adoption. The petition does
not cite to any of the grounds in Tenn. Code Ann. § 36-1-113(g), but it appears that
Petitioners alleged three grounds for termination: (1) abandonment by failure to support,
(2) persistence of conditions, and (3) failure to manifest a willingness and ability to assume
custody and financial responsibility for the children.1 Petitioners also alleged that the
Cocke County juvenile court entered an order in October 2020 granting them physical and
legal custody of the children and that the children have remained continuously in
Petitioners’ custody since that time.

       On November 15, 2021, Petitioners filed three documents with the juvenile court.
The first document was an affidavit of Petitioners’ attorney stating that “[t]he original
Summons was returned unserved, and an Alias summons was served upon [Mother] on or
about July 16, 2021.” The second document was a motion for default judgment asserting
that default judgment was appropriate because Mother failed to file an answer to the
termination petition. The third document, titled “Notice of Hearing,” informed “all
  1
      Paragraph eighteen of the termination petition states as follows:

          Termination of [Mother’s] parental rights is sought based upon as alternatives to one
          another, the following grounds which Petitioners are prepared to prove by clear and
          convincing evidence:
          a. For abandonment by [Mother] as defined by Tennessee Code Annotated § 36-1-102(A)
          for a period of four (4) consecutive months immediately preceding the filing of a
          proceeding or pleading to terminate the parental rights of the parent of the children who
          are the subject of the petition for termination of parental rights or adoption, that the parent
          has willfully failed to support or has willfully failed to make reasonable payments toward
          the support of the children.
          b. The children have been removed from the home of [Mother] by order of the Cocke
          County Juvenile Court for a period of six (6) months and the conditions that led to the
          removal or other conditions that in all reasonable probability would cause the children to
          be subjected to further abuse or neglect and that, therefore, prevent the children’s safe
          return to the care of the parent mother, still persist; there is little likelihood that these
          conditions will be remedied at an early date so that the children can be safely returned to
          the parent in the near future; and the continuation of the parent and child relationship
          greatly diminishes the children’s chances of early integration into a safe, stable and
          permanent home.
          c. That [Mother] has failed to manifest, by act or omission, an ability and willingness to
          personally assume legal and physical custody or financial responsibility of the children,
          and placing the children in [Mother’s] legal and physical custody would pose a substantial
          risk of harm to the physical and psychological welfare of the children at issue.
                                                      -2-
interested parties” that the motion for default judgment would be heard on November 30,
2021.

        When the juvenile court heard the motion for default judgment on November 30,
Mother failed to attend. Attorney Lyndon King appeared, however, and informed the court
that “[a]pparently there was an appointment order” appointing him to represent Mother in
the termination proceedings, but he did not receive the appointment order2 or the case file
until the day of the hearing on the motion for default judgment. Mr. King requested that
the court reset the hearing so he could contact Mother because he did not know whether
she was aware of his appointment or of the hearing. Initially, the court appeared inclined
to grant his request, but it decided to proceed with the hearing after making inquiries of the
court clerks about the appointment order. In particular, the clerks indicated that the judge
had signed the appointment order, but the clerks took no further action with the order
because Mother failed to complete an affidavit of indigency despite one of the clerks telling
Mother she needed to do so when she called and requested a court-appointed attorney.

       After hearing arguments on the motion for default judgment and receiving proof on
the termination petition, the juvenile court entered an order granting a default judgment to
Petitioners based on its finding that Mother failed to file an answer to the termination
petition and that “[i]t ha[d] been more than thirty (30) days since [Mother] was served with
process.” The court then entered a separate, two-and-a-half-page order terminating
Mother’s parental rights. The termination order included only thirteen findings of fact and
conclusions of law, which were as follows:

        1.      This court has jurisdiction pursuant to Tenn. Code Ann. § 16-11-110,
                § 36-1-113(a), § 36-6-210 et seq., and § 37-1-104(c).
        2.      That [Mother] has abandoned the minor children in the four months
                proceeding [sic] the filing of the Petition for Termination as defined
                by Tenn. Code Ann. § 36-1-102(A) in that she failed to provide any
                support for the minor children in the four (4) consecutive months
                preceding the filing of the Petition.
        3.      The children have been removed from the home of [Mother] by order
                of the Cocke County Juvenile Court for a period of six (6) months and
                the conditions that led to the removal or other conditions that in all
                reasonable probability would cause the children to be subjected to
                further abuse or neglect and that, therefore, prevent the children’s safe
                return to the care of the parent mother, still persist; there is little
                likelihood that these conditions will be remedied at an early date so
                that the children can be safely returned to the parent in the near future;
                and the continuation of the parent and child relationship greatly

   2
    The record on appeal does not include the appointment order, and neither the record nor Mother’s brief
provides any information regarding how Mr. King learned of the order’s existence.
                                                  -3-
              diminishes the children’s chances of early integration into a safe,
              stable and permanent home.
       4.     That the No Contact order from October 2020 remains in full effect.
       5.     That [Mother] has failed to manifest, by act or omission, an ability
              and willingness to personally assume legal and physical custody or
              financial responsibility of the children, and placing the children in
              [Mother’s] legal and physical custody would pose a substantial risk of
              harm to the physical and psychological welfare of the children at
              issue.
       6.     That the Petitioners are fit and proper persons to have full legal
              custodianship of the minor children at issue, who have the financial
              ability to provide for the children, and who are ready and willing to
              provide for the physical and mental well being of the minor children.
       7.     That it is the intent of the Petitioners to adopt the minor children.
       8.     That the Petitioners are related to the minor children as defined in
              Tenn. Code Ann. § 36-1-102(45).
       9.     That due to the relationship between the Petitioners and the children,
              the six-month waiting period, order of reference, preliminary home
              study, home study, order of guardianship or custody, supervision and
              preliminary and final court reports be waived pursuant to Tenn. Code
              Ann. § 36-1-119(a) and (b).
       10.    That it is in the best interests of the minor children for [Mother’s]
              parental rights to be terminated.
       11.    That the biological and legal father of the minor children is deceased,
              and therefore his parental rights have been naturally terminated.
       12.    That there are no other persons known to Petitioners who are entitled
              to notice under Tenn. Code Ann. § 36-1-117.
       13.    As required by Tenn. Code Ann. § 36-1-113(d)(3)(A)(i), the putative
              father registry was contacted and there is no other claim of legal rights
              to the minor children.

       Mother timely appealed and presents the following issues for our review: (1)
whether Mother was denied the right to counsel, (2) whether the juvenile court erred in
granting default judgment without proper service of process, and (3) whether the juvenile
court erred in finding that termination of Mother’s parental rights was in the children’s best
interest.

                                  STANDARD OF REVIEW

       Under both the federal and state constitutions, a parent has a fundamental right to
the care, custody, and control of his or her own child. Stanley v. Illinois, 405 U.S. 645, 651
(1972); In re Angela E., 303 S.W.3d 240, 249-50 (Tenn. 2010) (citing Troxel v. Granville,
530 U.S. 57, 65 (2000)); Nash-Putnam v. McCloud, 921 S.W.2d 170, 174-75 (Tenn. 1996)

                                            -4-
(citing Nale v. Robertson, 871 S.W.2d 674, 678 (Tenn. 1994)). Although this right is
fundamental, it is not absolute and may be terminated in certain situations. In re Angela
E., 303 S.W.3d at 250. Our legislature has identified “‘those situations in which the state’s
interest in the welfare of a child justifies interference with a parent’s constitutional rights
by setting forth grounds on which termination proceedings can be brought.’” In re Jacobe
M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App. 2013) (quoting In re W.B., IV., Nos. M2004-
00999-COA-R3-PT, M2004-01572-COA-R3-PT, 2005 WL 1021618, at *7 (Tenn. Ct.
App. Apr. 29, 2005)).

       Tennessee Code Annotated section 36-1-113 provides the grounds and procedures
for terminating parental rights. First, a petitioner seeking to terminate parental rights must
prove that at least one ground for termination exists. Tenn. Code Ann. § 36-1-113(c)(1);
In re Angela E., 303 S.W.3d at 251. Second, a petitioner must prove that terminating
parental rights is in the child’s best interest. Tenn. Code Ann. § 36-1-113(c)(2); In re
Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

        The termination of a parent’s rights is one of the most serious decisions courts make
because “[t]erminating parental rights has the legal effect of reducing the parent to the role
of a complete stranger,” In re W.B., IV, 2005 WL 1021618, at *6, “and of ‘severing forever
all legal rights and obligations of the parent or guardian.’” Id. (quoting Tenn. Code Ann.
§ 36-1-113(l)(1)). Consequently, a parent has a constitutional right to fundamentally fair
procedures during termination proceedings. In re Hannah C., No. M2016-02052-COA-
R3-PT, 2018 WL 558522, at *2 (Tenn. Ct. App. Jan. 24, 2018); see also In re Carrington
H., 483 S.W.3d 507, 522 (Tenn. 2016).

       Tennessee law ensures fundamental fairness in termination proceedings by
requiring a heightened standard of proof—clear and convincing evidence. See Tenn. Code
Ann. § 36-1-113(c)(1); In re Carrington H., 483 S.W.3d at 522. Before a parent’s rights
may be terminated, a petitioner must prove both the grounds and the child’s best interest
by clear and convincing evidence. Tenn. Code Ann. § 36-1-113(c); In re Valentine, 79
S.W.3d at 546. “Clear and convincing evidence ‘establishes that the truth of the facts
asserted is highly probable, and eliminates any serious or substantial doubt about the
correctness of the conclusions drawn from the evidence.’” In re Serenity B., No. M2013-
02685-COA-R3-PT, 2014 WL 2168553, at *2 (Tenn. Ct. App. May 21, 2014) (quoting In
re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App. 2004)).

       We review the trial court’s findings of fact de novo with a presumption of
correctness unless the evidence preponderates otherwise. TENN. R. APP. P. 13(d); In re
Serenity B., 2014 WL 2168553, at *2. In light of the heightened standard of proof, we
must then make our own determination “as to whether the facts, either as found by the trial
court or as supported by a preponderance of the evidence, amount to clear and convincing
evidence of the elements necessary to terminate parental rights.” In re Carrington H., 483
S.W.3d at 524 (citing In re Bernard T., 319 S.W.3d 586, 596-97 (Tenn. 2010)).

                                             -5-
                                        ANALYSIS

I. Assistance of counsel

        Mother first argues that the juvenile court violated her due process right to a
fundamentally fair proceeding because the court denied her the right to appointed counsel.
According to Mother, the juvenile court denied her the right to appointed counsel because
“[t]he order signed by the court appointing counsel to Mother was never forwarded to the
appointed counsel, and appointed counsel for Mother was not aware of the [hearing on the
motion for default judgment] until the moments before the hearing began.” The Due
Process Clause of the United States Constitution does not “require[] the appointment of
counsel in every parental termination proceeding.” Lassiter v. Dep’t of Soc. Servs. of
Durham Cty., N.C., 452 U.S. 18, 31 (1981). However, “Tennessee statutorily provides the
right to appointed counsel for indigent parents in every parental termination proceeding.”
In re Carrington H., 483 S.W.3d at 527 (emphasis added); see also Tenn. Code Ann. § 37-
1-126(a)(2)(B)(ii)-(3) (providing that an indigent parent is entitled to court-appointed
counsel “at all stages of any proceeding under this part in proceedings involving . . .
[t]ermination of parental rights pursuant to § 36-1-113”). In other words, a parent in a
termination proceeding is entitled to appointed counsel only if he or she is deemed
“indigent.”

       To be deemed “indigent,” a parent must follow the procedure set forth in Tennessee
Supreme Court Rule 13. Tennessee Supreme Court Rule 13(e)(1) states that, whenever a
parent in a parental termination proceeding “requests the appointment of counsel, [the
parent] shall be required to complete and submit to the court an Affidavit of Indigency
Form provided by the Administrative Office of the Courts.” Once the affidavit of
indigency is submitted, “the court shall make a finding as to the indigency of the [parent]
pursuant to the provisions of Tennessee Code Annotated section 40-14-202” and “shall
enter an order appointing counsel unless the indigent [parent] rejects the offer of
appointment of counsel with an understanding of the legal consequences of the rejection.”
TENN. SUP. CT. R. 13(e)(2)-(3).

        During the hearing on the motion for default judgment, two members of the court’s
staff informed the court that the case file included a signed order appointing counsel to
represent Mother in the termination proceedings. However, the two staff members
expressed confusion about why the file included a signed order of appointment because
Mother failed to complete the requisite affidavit of indigency:

      [STAFF MEMBER ONE]: How did she get appointed an attorney?
      [STAFF MEMBER TWO]: Okay. Here is what happened. [Mother] had
      went to [Derreck] Whitson’s [an attorney] office to speak with him. And he
      instructed her to come over and get a court-appointed attorney. She was in
      the office with him when he was talking to me. I told her to come straight

                                           -6-
       over, that I would have everything done up that I could, and we would let her
       go ahead and fill it out [the affidavit of indigency]. And I haven’t heard from
       her since.
       [STAFF MEMBER ONE]: So how did it get in front of the Judge for
       signature?
       THE COURT: I got it signed to assign an attorney.
       ....
       [STAFF MEMBER ONE]: So I don’t know. I mean, it’s - - she didn’t - -
       she’s signed nothing.
       [STAFF MEMBER TWO]: And filled out nothing.
       [STAFF MEMBER ONE]: And filled out nothing.
       THE COURT: You haven’t talked to her in forever?
       MR. KING [Mother’s appointed attorney]: No. I think the last contact was
       right as soon as this was filed [the termination petition] - - probably before
       she went and consulted with Mr. Whitson - - because I essentially warned
       her, hey, I haven’t been appointed, our case was closed out on the underlying
       dependency and neglect, if you want an attorney, call the clerks, is what I
       told her.
       [STAFF MEMBER TWO]: Right. And the - -
       MR. KING: And I’m guessing she went to [Mr. Whitson] and then decided
       to call the clerks.
       [STAFF MEMBER TWO]: And he called me and - - yes. And she was right
       there. So I told him, I said, have her come straight over. I held the file on
       my desk for weeks. And that may have been how Your Honor wound up
       with it.

       From this discussion, it appears that the judge signed an order of appointment and
that he did not sign it in accordance with Tennessee Supreme Court Rule 13. Additionally,
nothing in the record shows that the order was ever entered by the court, which would
explain why it was never sent to Mother or Mr. King. Although we have serious doubts
about the order’s validity, neither party challenged its validity in the juvenile court and they
do not challenge it on appeal. We, therefore, will not opine on the validity of the order of
appointment, but we believe that the order and the discussion above evince the juvenile
court’s willingness to provide Mother with counsel rather than to deny her that right. And
Mr. King did, in fact, appear at the November 30 hearing and represented Mother.

        If anything, it appears that Mother waived her right to an attorney. We have
previously held that an indigent parent’s right to appointed counsel in parental termination
proceedings is not absolute. State v. A.W.S., No. E2002-02227-COA-R3-JV, 2004 WL
73271, at *3 (Tenn. Ct. App. Jan. 16, 2004) (citing State Dep’t of Children’s Servs. v.
Agbigor, Sr., No. M2000-03214-COA-R3-JV, 2002 WL 31528509, at *5 (Tenn. Ct. App.
Nov. 15, 2002). For instance, a parent may effectively waive the right to appointed counsel
if the parent fails to communicate with his or her attorney or fails to avail himself or herself

                                             -7-
of opportunities offered by the trial court. In re Elijah B., No. E2010-00387-COA-R3-PT,
2010 WL 5549229, at *6 (Tenn. Ct. App. Dec. 29, 2010); In re K.D.D., No. M2000-01554-
COA-R3-JV, 2001 WL 219669, at *1, *3-4 (Tenn. Ct. App. Mar. 7, 2001); see also A.W.S.,
2004 WL 73271, at *3. Here, Mother failed to avail herself of opportunities offered by the
juvenile court because she did not complete the affidavit of indigency despite two attorneys
and a court clerk’s office employee informing her that she needed to do so. Furthermore,
the record shows that Mother was familiar with the procedure for requesting appointment
of counsel because she requested and was appointed counsel in the underlying dependency
and neglect proceedings.

        Based on these facts, we conclude that the juvenile court did not violate Mother’s
right to appointed counsel.

II. Default judgment

       Mother next asserts that the order granting default judgment to Petitioners was void
because the juvenile court lacked personal jurisdiction over her due to improper service of
process. If a termination petition is filed in a juvenile court, the Tennessee Rules of Civil
Procedure govern how service of process is accomplished. Tenn. Code Ann. § 36-1-
117(m)(2); TENN. R. JUV. P. 101(c)(3)(A). When a party has been served process and fails
to answer the termination petition, Tenn. Code Ann. § 36-1-117(n) allows the juvenile
court to enter a default judgment “against any party to the . . . termination proceeding upon
a finding that service of process has been validly made against that party in accordance
with the Tennessee Rules of Civil or Juvenile Procedure . . . .”

        What constitutes valid service of process under the Tennessee Rules of Civil
Procedure? The answer to this question appears in Rule 4. Pursuant to Tenn. R. Civ. P.
4.01(1), “[u]pon the filing of the complaint, the clerk of the court shall promptly issue the
required summons and cause it, with necessary copies of the complaint and summons, to
be delivered for service to any person authorized to serve process.” “[A]ny person who is
not a party and is not less than 18 years of age” is authorized to serve process. TENN. R.
CIV. P. 4.01(2). As Mother points out, Rule 4.04 allows for service of process by mail and
states that

       [s]ervice by mail shall not be the basis for the entry of a judgment by default
       unless the record contains either: (a) a return receipt showing personal
       acceptance by the defendant or by persons designated by Rule 4.04 or statute;
       or (b) a return receipt stating that the addressee or the addressee’s agent
       refused to accept delivery, which is deemed to be personal acceptance by the
       defendant pursuant to Rule 4.04(11).

TENN. R. CIV. P. 4.04(10). Mother contends that she was not properly served process
because “the record does not reflect there was personal acceptance by Mother, or a

                                            -8-
designee, of service of process by certified mail.” We agree that no such evidence appears
in the record, but Mother’s argument neglects the fact that Rule 4.04 allows for service of
process by several methods other than by mail. As relevant here, Rule 4.04 allows for
service of process “[u]pon an individual other than an unmarried infant or an incompetent
person, by delivering a copy of the summons and of the complaint to the individual
personally.” TENN. R. CIV. P. 4.04(1) (emphasis added). The record contains evidence
showing that Mother was personally served process. A signed return on an alias summons
states that the Cocke County Sheriff’s Department served the alias summons and the
termination petition to Mother personally at her home in Cosby, Tennessee on July 16,
2021. Thus, contrary to Mother’s assertion, she was served process in accordance with the
Tennessee Rules of Civil Procedure.

        The certified mailing Mother references in her appellate brief involved the motion
for default judgment. The mailing included the motion, the affidavit of Petitioners’
attorney, and the notice that the motion would be heard on November 30, 2021. These
documents fall under the purview of Rule 5 of the Tennessee Rules of Civil Procedure
which governs serving various documents, pleadings, and filings—those other than the
complaint and summons—once a party has been served with process. Rule 5.01 requires
that all parties be served with, among other things, “every written motion other than one
which may be heard ex parte” and “every written notice.” Service of these other pleadings
is accomplished as follows:

       Whenever under these rules service is required or permitted to be made upon
       a party represented by an attorney, the service shall be made on the attorney
       unless service on the party is ordered by the court. Service on the attorney
       or on a party shall be made by delivering a copy of the document to be served,
       or by mailing it to such person’s last known address, or if no address is known
       by leaving the copy with the clerk of the court.

TENN. R. CIV. P. 5.02(1). Therefore, Rule 5.02 allows for service of a motion or written
notice of a motion hearing by mail.

       Although not clearly articulated, we discern that Mother’s argument is that service
was invalid because evidence in the record showed she was not the one who received the
motion or the written notice of the hearing. First, we note that, if a party elects to serve a
pleading or other paper by mail, service “is complete upon mailing.” TENN. R. CIV. P. 5.02.
Second, we note that both the motion and the notice of hearing included a certificate of
service stating that Mother was served “By Certified Mail, Return Receipt Requested” on
November 12, 2021. When a pleading or other paper is served under Rules 5.01 and 5.02
and the document includes a certificate of service, we have held that the certificate of
service “is prima facie evidence that the document was served in the manner described in
the certificate and raises a rebuttable presumption that it was received by the person to


                                            -9-
whom it was sent.”3 Orr v. Orr, No. 01-A-01-9012-CH-00464, 1991 WL 226916, at *4
(Tenn. Ct. App. Nov. 6, 1991); see also TENN. R. CIV. P. 5.03 (requiring “proof of the time
and manner” of service of documents served under Rules 5.01 and 5.02 and providing that
such proof may be made “by certificate of a member of the Bar of the Court”).

        Mother attempts to rebut the presumption that she received the documents by
pointing out that the return receipt offered by Petitioners during the hearing on the motion
for default judgment was not signed by her, but rather, by “M. Williams.” However, the
court asked Petitioners’ attorney who “M. Williams” was, and Petitioners’ attorney stated
it was “the mailman that placed the letter in [Mother’s] hands.” A court clerk then informed
the judge that, due to COVID-19, it was, at that time, the United States Postal Service’s
policy for the postal service worker to sign the return receipt rather than the recipient.4
Moreover, Mother’s attorney made no objection to the return receipt.

       Based on the foregoing, we conclude that Mother failed to rebut the presumption
that she received both the motion for default judgment and the written notice of the hearing
on the motion. Therefore, Mother’s argument that the juvenile court lacked personal
jurisdiction to adjudicate the motion for default judgment is without merit.

III. Termination order

       Finally, Mother contends that the juvenile court’s order terminating her parental
rights should be vacated because the findings of fact and conclusions of law were not
sufficient to make appellate review possible. The termination statute requires a trial court
to “enter an order which makes specific findings of fact and conclusions of law.” Tenn.
Code Ann. § 36-1-113(k). “Factual findings both ‘facilitate appellate review’ and
safeguard the important rights at stake in a termination proceeding.” In re Kenneth D., No.
M2021-00214-COA-R3-PT, 2022 WL 556739, at *5 (Tenn. Ct. App. Feb. 24, 2022)
  3
    Rule 55.01 of the Tennessee Rules of Civil Procedure states that, “[e]xcept for cases where service was
properly made by publication, all parties against whom a default judgment is sought shall be served with a
written notice of the application at least five days before the hearing on the application, regardless of
whether the party has made an appearance in the action.” The certificate of service states that the motion
for default judgment was served to Mother on November 12, 2021—more than five days before the
November 30, 2021 hearing.
      4
          The following media statement from United States Postal Service corroborates the clerk’s statement:

             We have changed delivery procedures to eliminate the requirement that customers sign our
             Mobile Delivery Devices for delivery. For increased safety, employees will politely ask
             the customer to step back a safe distance or close the screen door/door so that they may
             leave the item in the mail receptacle or appropriate location by the customer door.

Media Statement – COVID-19, The United States Postal Service, Apr. 2, 2020,
https://www.simplecertifiedmail.com/wp-content/uploads/USPS-Statement-on-COVID-19-Signatures-04-
02-20.pdf (last visited Sept. 20, 2022).
                                                      - 10 -
(quoting In re Angela E., 303 S.W.3d at 251). Except under certain circumstances, if a
trial court fails to comply with this requirement, we must remand the case for preparation
of the necessary findings of fact and conclusions of law. State v. McBee, No. M2003-
01326-COA-R3-PT, 2004 WL 239759, at *6 (Tenn. Ct. App. Feb. 9, 2004); see also In re
Abbigail C., No. E2015-00964-COA-R3-PT, 2015 WL 6164956, at *14 (Tenn. Ct. App.
Oct. 21, 2015) (declining to remand when we affirmed both the existence of other grounds
for termination and the trial court’s best interest determination). We will begin with the
juvenile court’s findings of fact regarding the grounds for termination of Mother’s parental
rights.

       A. Termination grounds

       In its analysis of the grounds for terminating Mother’s parental rights, the juvenile
court failed to cite to any of the grounds enumerated in the termination statute, but it did
articulate individualized findings of fact and conclusions of law. We have held that “[a]
judgment in a termination case will not be set aside if it can be reasonably inferred from
the opinion or order that the decision was based on the statutory requirements.” In re
Jeremy D., No. 01-A-01-9510-JV00479, 1996 WL 257495, at *3 (Tenn. Ct. App. May 17,
1996). A review of the termination order shows that the juvenile court’s findings are
specific enough to reasonably infer that the court determined Petitioners proved by clear
and convincing evidence the termination grounds set forth in Tenn. Code Ann. § 36-1-
113(g)(1), (3), and (14).

              1. Abandonment

       The juvenile court first found that Petitioners proved by clear and convincing
evidence that Mother “abandoned the children.” It appears that the ground the court relied
upon here was “[a]bandonment by the parent.” Tenn. Code Ann. § 36-1-113(g)(1).
Tennessee Code Annotated section 36-1-102(1)(A) defines “abandonment” in multiple
ways. At the time the petition was filed, “abandonment” included a parent’s failure “to
support or . . . to make reasonable payments toward the support of the child” for the four-
month period immediately preceding the filing of the termination petition. Tenn. Code
Ann. § 36-1-102(1)(A)(i). The juvenile court found that Mother “failed to provide any
support for the minor children in the four (4) consecutive months preceding the filing of
the Petition.” The record contains clear and convincing evidence supporting this finding
because Petitioners both testified that they received zero financial support from Mother for
the children during the four months immediately preceding the filing of the termination
petition. We, therefore, affirm the juvenile court’s termination of Mother’s parental rights
pursuant to this termination ground.




                                           - 11 -
              2. Persistence of conditions

      The juvenile court next found that Mother’s parental rights should be terminated
because

       [t]he children have been removed from the home of [Mother] by order of the
       Cocke County Juvenile Court for a period of six (6) months and the
       conditions that led to the removal or other conditions that in all reasonable
       probability would cause the children to be subjected to further abuse or
       neglect and that, therefore, prevent the children’s safe return to the care of
       the parent mother, still persist; there is little likelihood that these conditions
       will be remedied at an early date so that the children can be safely returned
       to the parent in the near future; and the continuation of the parent and child
       relationship greatly diminishes the children’s chances of early integration
       into a safe, stable and permanent home.

It appears that this finding is meant to support termination pursuant to Tenn. Code Ann. §
36-1-113(g)(3) because it is almost a verbatim recitation of the language in that statute.
This ground is often referred to as “persistence of conditions” and “focuse[s] on the results
of the parent’s efforts at improvement rather than the mere fact that he or she had made
them.” In re Audrey S., 182 S.W.3d at 874. Therefore, the question we must answer is
“the likelihood that the child can be safely returned to the custody of the [parent], not
whether the child can safely remain in foster care.” In re K.A.H., No. M1999-02079-COA-
R3-CV, 2000 WL 1006959, at *5 (Tenn. Ct. App. July 21, 2000).

       Persistence of conditions may be a basis for terminating a parent’s parental rights
if:

       The child has been removed from the home or the physical or legal custody
       of a parent . . . for a period of six (6) months by a court order entered at any
       stage of proceedings in which a petition has been filed in the juvenile court
       alleging that a child is a dependent and neglected child, and:

              (i) The conditions that led to the child’s removal still persist,
              preventing the child’s safe return to the care of the parent . . . , or other
              conditions exist that, in all reasonable probability, would cause the
              child to be subjected to further abuse or neglect, preventing the child’s
              safe return to the care of the parent . . . ;

              (ii) There is little likelihood that these conditions will be remedied at
              an early date so that the child can be safely returned to the parent . . .
              in the near future; and


                                             - 12 -
              (iii) The continuation of the parent . . . and child relationship greatly
              diminishes the child’s chances of early integration into a safe, stable,
              and permanent home[.]

Tenn. Code Ann. § 36-1-113(g)(3)(A). A petitioner seeking to terminate parental rights
pursuant to this ground must prove each of the statutory elements by clear and convincing
evidence. In re Justin D., No. E2019-00589-COA-R3-PT, 2020 WL 4473032, at *9 (Tenn.
Ct. App. Aug. 4, 2020) (citing In re Michael B., No. M2019-01486-COA-R3-PT, 2020 WL
2988932, at *10 (Tenn. Ct. App. June 4, 2020)).

       The juvenile court found that the children had “been removed from the home of
[Mother] by order of the Cocke County Juvenile Court for a period of six (6) months”
before the termination hearing began. However, the evidence in the record does not clearly
and convincingly support this finding. Mr. F. testified that he and his wife obtained custody
of the children “through an emergency order from [the juvenile court]” because Mother
“was not taking care of the kids and that subsequently [Petitioners] found out that she was
doing drugs and could never pass a drug screen.” Neither Mr. F. nor Ms. F. testified about
when the court entered the emergency order removing the children from Mother’s custody,
and the order was not introduced into evidence. We acknowledge that, in the termination
petition, Petitioners alleged that this order was entered on October 22, 2020, but this case
was decided on the basis of a default judgment. “A default judgment in a parental
termination case . . . differs from a default judgment in other civil cases, wherein the typical
civil defendant, ‘by suffering a default judgment to be entered against him, impliedly
confesses all of the material allegations of fact contained in [the] complaint, except the
amount of the plaintiff’s unliquidated damages.’” In re Connor B., 603 S.W.3d 773, 783
(Tenn. Ct. App. 2020) (quoting Patterson v. Rockwell Int’l, 665 S.W.2d 96, 101 (Tenn.
1984)). “[A] default judgment in a parental termination case requires the presentation of
proof concerning grounds for termination of parental rights and best interest.” Id.; see also
Tenn. Code Ann. § 36-1-117(n) (stating that, before a court may enter a default judgment
against a parent who was properly served process in a termination proceeding, “proof must
be presented as to legal grounds and best interest pursuant to § 36-1-113”). Although the
record indicates that the children were removed from Mother’s custody by a court order,
we cannot, without evidence indicating when that order was entered, conclude that
Petitioners proved by clear and convincing evidence that the children had been removed
from Mother’s custody by a court order “for a period of six (6) months.” See Hodges v.
S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992) (“Clear and convincing evidence
means evidence in which there is no serious or substantial doubt about the correctness of
the conclusions to be drawn from the evidence.”). We, therefore, must reverse the juvenile
court’s decision regarding this termination ground.




                                             - 13 -
              3. Failure to manifest an ability and willingness to personally assume
custody

       The juvenile court next concluded that Mother “failed to manifest, by act or
omission, an ability and willingness to personally assume legal and physical custody or
financial responsibility of the children” and that “placing the children in [Mother’s] legal
and physical custody would pose a substantial risk of harm to the[ir] physical and
psychological welfare.” It appears that the court was referring to the ground found at Tenn.
Code Ann. § 36-1-113(g)(14). This ground requires a petitioner to prove two elements by
clear and convincing evidence. See Tenn. Code Ann. § 36-1-113(c)(1), (g)(14). First, a
party must prove that the parent failed to manifest “an ability and willingness to personally
assume legal and physical custody or financial responsibility of the child[ren].” Tenn.
Code Ann. § 36-1-113(g)(14). Second, a petitioner must prove that placing the children in
the parent’s “legal and physical custody would pose a risk of substantial harm to the
physical or psychological welfare of the child[ren].” Tenn. Code Ann. § 36-1-113(g)(14).

       To establish the first prong, the party seeking to terminate parental rights need only
prove that a parent failed to manifest either an ability or a willingness to assume custody.
In re Neveah M., 614 S.W.3d 659, 677 (Tenn. 2020) (citing In re Amynn K., No. E2017-
01866-COA-R3-PT, 2018 WL 3058280, at *13-14 (Tenn. Ct. App. June 20, 2018)).
“Ability focuses on the parent’s lifestyle and circumstances[,]” and willingness focuses on
the parent’s attempts “to overcome the obstacles that prevent [him or her] from assuming
custody or financial responsibility for the child.” In re Serenity W., No. E2018-00460-
COA-R3-PT, 2019 WL 511387, at *6 (Tenn. Ct. App. Feb. 8, 2019). Thus, a parent’s
mere desire to reunite with his or her child is insufficient to demonstrate an ability or a
willingness. In re Nicholas C., No. E2019-00165-COA-R3-PT, 2019 WL 3074070, at *17
(Tenn. Ct. App. July 15, 2019). A petitioner must prove that the parent failed to
demonstrate ability and/or willingness as of the date the termination petition was filed. In
re M.E.N.J., No. E2017-01074-COA-R3-PT, 2017 WL 6603658, at *7 (Tenn. Ct. App.
Dec. 27, 2017).

       Mr. F. testified that Mother received government benefits on behalf of the children,
but she never gave those funds to Petitioners despite the court ordering her to do so.
Furthermore, Petitioners both testified that Mother provided no financial support for the
children during the custodial episode. Mr. F. testified that Mother did nothing “to try to
regain custody or even visitation of the children” after the court granted custody of the
children to Petitioners. Based on this evidence, we conclude that Petitioners proved by
clear and convincing evidence that Mother failed to manifest either an ability or a
willingness to assume custody or financial responsibility of the children.

       As for the second prong, a thorough examination of the record shows that Petitioners
offered very little evidence to support the juvenile court’s cursory finding that placing the
children in Mother’s custody “would pose a substantial risk of harm to the[ir] physical and

                                           - 14 -
psychological welfare.” Mr. F. stated that, after the court issued the emergency custody
order, Petitioners “found out that [Mother] was doing drugs and could never pass a drug
screen.” We agree that, if Mother was still doing drugs, this would certainly pose a
substantial risk of harm to the children. But Petitioners provided no evidence establishing
whether Mother was still using drugs at the time of the hearing. Indeed, the record contains
little to no evidence concerning Mother’s circumstances before or at the time of the hearing.
From this limited evidence, we cannot conclude that Petitioners established this prong by
clear and convincing evidence. We, therefore, reverse the juvenile court’s determination
that Petitioners established this termination ground by clear and convincing evidence.

       B. Best interest

        Having determined that clear and convincing evidence of at least one statutory
ground exists to terminate Mother’s parental rights, we must next consider whether the trial
court properly determined that termination of Mother’s parental rights was in the best
interest of the children. See Tenn. Code Ann. § 36-1-113(c)(2); In re Audrey S., 182
S.W.3d at 860. After a court finds that clear and convincing evidence exists to support a
ground for termination, the child’s interests diverge from those of the parent and the court
focuses on the child’s best interests. In re Audrey S., 182 S.W.3d at 877. A court must
view the child’s best interest from the perspective of the child, not that of the parent. Id.
at 878. A finding that at least one ground for termination of parental rights exists does not
necessarily require that a parent’s rights be terminated. Id. at 877. Because some parental
misconduct is redeemable, our termination of parental rights statutes recognize that
“terminating an unfit parent’s parental rights is not always in the child’s best interests.” Id.
The facts a court considers in its best interest analysis must be proven by “a preponderance
of the evidence, not by clear and convincing evidence.” In re Kaliyah S., 455 S.W.3d 533,
555 (Tenn. Ct. App. Tenn. 2015). Once a court makes the underlying factual findings, it
should “consider the combined weight of those facts to determine whether they amount to
clear and convincing evidence that termination is in the child’s best interest.” Id.

         “The best interest analysis is a fact-intensive inquiry, and each case is unique.” In
re Kenneth D., No. M2021-00214-COA-R3-PT, 2022 WL 556739, at *7 (Tenn. Ct. App.
Feb. 24, 2022) (citing White v. Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004)).
A trial court must consider the factors enumerated in Tenn. Code Ann. § 36-1-113(i), but
it is not required to find that each of the enumerated factors exists before concluding that
it is in the best interest of the child to terminate a parent’s rights. In re M.A.R., 183 S.W.3d
652, 667 (Tenn. Ct. App. 2005). Although in some circumstances “the consideration of
one factor may very well dictate the outcome of the analysis,” In re Audrey S., 182 S.W.3d
at 878, a court is still obligated to consider “all the factors and all the proof.” In re
Gabriella D., 531 S.W.3d 662, 682 (Tenn. 2017). The Tennessee General Assembly
amended the statutory best-interest factors in 2021. See 2021 TENN. PUB. ACTS ch. 190 §
1 (S.B. 205), eff. April 22, 2021. Because Petitioners filed the termination petition after
April 22, 2021, the new best interest factors apply in this case. See In re Braxton M., 531

                                             - 15 -
S.W.3d 708, 732 (Tenn. Ct. App. 2017) (holding the version of a termination statute “‘that
was in force when the petition was filed governs this case’”) (quoting In re Tianna B., No.
E2015-02189-COA-R3-PT, 2016 WL 3729386, at *7 (Tenn. Ct. App. July 6, 2016)).

        Our ability to review the juvenile court’s best interest determination is hindered by
a lack of factual findings. The termination order includes no analysis from the juvenile
court regarding its best interest determination. Rather, the order contains only the
following conclusory statement: “[t]hat it is in the best interests of the minor children for
[Mother’s] parental rights to be terminated.” This statement does not even come close to
satisfying the “specific findings of fact and conclusions of law” requirement in Tenn. Code
Ann. § 36-1-113(k). The transcript from the November 30 hearing shows that the juvenile
court made an oral ruling terminating Mother’s parental rights at the close of Petitioners’
proof. In its oral ruling, the court made some factual findings regarding its best interest
analysis, but the termination order does not include any of those factual findings, nor does
it incorporate them by reference. “It is well-settled that the trial court speaks through its
orders, not through its statements contained in the transcripts.” In re Christian G., No.
W2013-02269-COA-R3-JV, 2014 WL 3896003, at *1 (Tenn. Ct. App. Aug. 11, 2014)
(citing Alexander v. J.B. Partners, 380 S.W.3d 772, 777 (Tenn. Ct. App. 2011)); see also
Tenn. Code Ann. § 36-1-113(k) (requiring a court terminating a parent’s parental rights to
“enter an order that makes specific findings of fact and conclusions of law”) (emphasis
added). Furthermore, from the court’s oral ruling, it appears that the court applied the old
best interest factors rather than the new ones that were in effect when the petition was filed.

       Because the juvenile court failed to make sufficient findings of fact and conclusions
of law regarding the best interest analysis, we vacate the court’s judgment terminating
Mother’s parental rights. The case is remanded for the court to make specific findings of
fact and conclusions of law for the best interest factors and, in making those findings of
fact and conclusions of law, the court should apply the new best interest factors in Tenn.
Code Ann. § 36-1-113(i).


                                        CONCLUSION

       We affirm the juvenile court’s determination that clear and convincing evidence
existed to establish the ground of abandonment by failure to support, but we reverse the
court’s determination that Petitioners proved by clear and convincing evidence the grounds
of persistence of conditions and failure to demonstrate an ability and willingness to assume
custody or financial responsibility of the child. Because the juvenile court failed to make
sufficient findings of fact in concluding that termination of Mother’s parental rights was in
the best interest of the children, we vacate the court’s judgment terminating Mother’s
parental rights and remand for specific findings of fact and conclusions of law as to the
new best interest factors. Costs of this appeal are assessed equally against the appellant,


                                            - 16 -
Cheryl M., and the appellees, Gregory F. and Shirley F., for which execution may issue if
necessary.



                                                  _/s/ Andy D. Bennett_______________
                                                  ANDY D. BENNETT, JUDGE




                                         - 17 -